DETAILED ACTION
In view of the Appeal Brief filed on May 13, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scavone et al. (US 2014/0378920) in view of Karapasha (WO 91/12029).  
With regards to claims 1-7, Scavone teaches an absorbent article which includes a core, the core is an absorbent gelling material (AGM). ¶0022-32. On the surface of the core, an encapsulated compound is disposed. Id. The encapsulated compound is water activated/activatable. ¶0036. Further, the encapsulated compound can be a polymer, such as classical coacervates, or it can be starch, such as raw starch. ¶0040-61. A secondary material can further encapsulate the core, like polysaccharides. ¶0065-67.  
Scavone teaches that the encapsulated compound is applied using a variety of ways most if not all of which would lead to coating each individual core as claimed. ¶0109-110.  
While Scavone teaches the use of absorbent gelling materials, and expressly teaches the non-limiting example of AGM fibers, Scavone fails to explicitly teach the use of AGM particles.  
Karapasha, in a similar invention directed toward odor controlling compositions comprising AGMs (title and abstract), teaches the agglomeration of odor absorbing material with the AGM “fines” (particulates) (page 5, lines 12-18).  It is noted that Karapasha teaches the use of a coating apparatus to perform the mixing/agglomeration (page 27, lines 5-10), wherein the AGM particulates are understood to become at least partially coated with the odor absorbing material.  Karapasha clearly teaches a process for affixing odor-controlling agents to particles of absorbent gelling materials (page 6, lines 14-16).  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize the adsorbent gelling materials of Scavone in the form of particulates, as the Karapasha teachings show that use of AGM particulates was conventionally known in the art.  The use of such AGM particulates in the system of Scavone would have the expected result of particulate AGMs at least partially coated with odor controlling encapsulated compounds.  

Claim(s) 8-14, 23 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavone et al. (US 2014/0378920) in view of Karapasha (WO 91/12029) as applied to claim 1 above, and further in view of Hirsenkorn et al. (US 5,654,422).  
With regards to claims 8-14, the teachings of Scavone, as combined with Karapasha, are as set forth in claim 1. Scavone teaches that complexed substituted cyclodextrins, such as alpha, beta and gamma cyclodextrins. ¶0069. Specifically, Scavone teaches cyclodextrin compound where the H or OH atoms have been substituted in position 2, 3, and 6 with a substituent –R, such as hydroxypropyl alpha-cyclodextrin, hydroxypropyl beta-cyclodextrin, methylated-alpha-cyclodextrin, and methylated-beta-cyclodextrin, which includes R of saturated C1 to C5. Id. The degree of substitution is about 2.5. Id. It is noted that the term “about” in claim 9 is interpreted to include the number 3. The cyclodextrin compound is present as a coating on the AGM. Claim 5; ¶0065-67.
Scavone is silent with regards to the substituent distribution as claimed (i.e., the percentage of the substituents in each of position 2, 3 and 6). 
 Hirsenkorn invention relates to acylated γ-cyclodextrins (CD), a process for their preparation, and to their use. See Field of Invention section. Hirsenkorn further provides γ-CD derivatives which have better solubilizing properties than do hydroxypropyl-γ-CD derivatives. See Summary of Invention section. Hirsenkorn’s γ-CD derivatives have the advantage of “simultaneously exhibit[ing] good solubility in water, good solubilizing properties, and good hemolyzing properties. Col 2. These properties are combined with good toxicological properties. Id. Hirsenkorn teaches CDs with a degree of substitution of from 0.9 to 1.2 as particularly suitable. Id. Further, the reference provides a process by which it is possible to determine the DS from the substituent distribution at the 2, 3, and 6 positions, with position 6 being less than 90% substitution. Col 1-3. Positions 2 and 3 can be calculated accordingly using the Equation set forth in col 3 of Hirsenkorn. In Example 4, position 2 is 29.4% substituted, at position 3 is 31.35% substituted, and at position 6 is at 77.95% substituted, and a degree of substitution of 1.36. Examples. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Scavone, as combined with Karapasha, by incorporating Hirsenkorn’s cyclodextrins where position 2 is 29.4% substituted, at position 3 is 31.35% substituted, and at position 6 is at 77.95% substituted, and a degree of 1.36 to take advantage of the good solubility in water, good solubilizing properties and good hemolyzing properties, combined with good toxicological properties.  

Response to Arguments
Applicant’s arguments, filed May 13, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scavone et al (previously applied) in view of Karapasha (WO 91/12029).  
The Office agrees that the teachings of Scavone fail to properly anticipate the claimed invention (with respect to claims 1-7).  However, while Scavone does not expressly teach that the absorbent gelling material is in the form of a particulate, such materials are conventionally known in the art, as taught by Karapasha.  Their use in the invention of Scavone is considered prima facie obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732